Case: 14-20686      Document: 00513320551         Page: 1    Date Filed: 12/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 14-20686                         December 23, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
BENEDICT EMESOWUM,

                                                 Plaintiff-Appellant

v.

CHRISTMAS EVE MORGAN,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CV-78


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Benedict Emesowum appeals the dismissal for failure to state a claim of
his amended complaint raising 42 U.S.C. §§ 1983 and 1985 claims as well as
claims for invasion of privacy and defamation of character under Texas law.
See 28 U.S.C. § 1915(e)(2)(B)(ii). We review a dismissal for failure to state a
claim under § 1915(e)(2)(B)(ii) de novo, using the same standard of review
applicable to Federal Rule of Civil Procedure 12(b)(6) dismissals. Harris v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20686     Document: 00513320551      Page: 2    Date Filed: 12/23/2015


                                  No. 14-20686

Hegmann, 198 F.3d 153, 156 (5th Cir. 1999). “To survive a motion to dismiss,
a complaint must contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (internal quotation marks and citation omitted).           “[R]egardless of
whether the plaintiff is proceeding pro se or is represented by counsel,
conclusory allegations or legal conclusions masquerading as factual
conclusions will not suffice to prevent a motion to dismiss.” Taylor v. Books A
Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal quotation marks and
citations omitted).
      Emesowum does not address the district court’s reasons for dismissing
his claims with any specificity.     See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222,
225 (5th Cir. 1993). We will not consider his arguments, which are bereft of
citation to the record or to legal authority, that the district court was biased,
that it should have granted his motion for recusal, and that it erred by sua
sponte ordering him to show cause why his case should not be dismissed. See
FED. R. APP. P. 28(a)(8); Yohey, 985 F.2d at 225. Given that motions for default
judgment are disfavored, Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir.
1998), Emesowum fails to show that the district court erred by denying his
default judgment motion. See Lewis v. Lynn, 236 F.3d 766, 767-68 (5th Cir.
2001).
      Emesowum’s appeal is DISMISSED as frivolous pursuant to Fifth
Circuit Rule 42.2. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).
His outstanding motions are DENIED.           Emesowum is CAUTIONED that
future frivolous or repetitive filings in this court will result in the imposition
of sanctions, including dismissal, monetary sanctions, and restrictions on his




                                         2
    Case: 14-20686   Document: 00513320551    Page: 3   Date Filed: 12/23/2015


                               No. 14-20686

ability to file pleadings in this court or any court subject to this court’s
jurisdiction.




                                     3